DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 4, 5, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutenschwager et al. US 9455516 “Gutenschwager”).  Regarding claim 1, Gutenschwager discloses  a female electrical terminal comprising:

	a contact piece 12 including a contact body 40 that is located around the terminal axis and a plurality of contact arms (50, 52) that extend from the contact body at least partially into the interior space, 
the contact body being located at least partially between two of the plurality of flanges and the terminal axis, the contact piece including one or more contact stops 48 respectively engaged with the one or more body stops.
Per claim 4 the terminal body includes a first body side (labeled B1 in annotated figure 3 below) and a second body (labeled B2 in annotated figure 3 below) side located on opposite sides of the terminal axis, a third body side (labeled B3 in annotated figure 3 below) and a fourth body side (labeled B4 in annotated figure 3 below) located on opposite sides of the terminal axis, a first one of the flanges extends from the first body side, a second one of the flanges extends from the second body side, a first one of the body stops is located on the third body side, and a second one of the body stops is located on the fourth body side.

    PNG
    media_image1.png
    1104
    1429
    media_image1.png
    Greyscale

	Per claim 5 the contact body includes a first contact side (labeled C1 in annotated figure 4 below) and a second contact side (labeled C2 in annotated figure 4 below) located on opposite sides of the terminal axis, a third contact side and a fourth contact side (labeled C3 and C4 in annotated figure 4 below) located on opposite sides of the terminal axis, a first one of 

    PNG
    media_image2.png
    1105
    1429
    media_image2.png
    Greyscale

	Per claim 6, the first contact side is located between the first one of the flanges and the terminal axis, and the second contact side is located between the second one of the flanges and the terminal axis.
Per claim 12, Gutenschwager discloses a female electrical terminal comprising:
	an attachment piece 30 including a terminal body that defines an interior space and includes a first body side and a second body side (labeled B1 and B2 in annotated figure 3 above) located on opposite sides of a terminal axis, and a third body side and a fourth body side (labeled B3 and B4 in annotated figure 3 above) located on opposite sides of the terminal axis and connected to the first body side and the second body side, the terminal body including a plurality of flanges 38 extending from the first body side and the second body side and a plurality of body stops 24 located on the third body side and the fourth body side; and
	a contact piece 12 including a contact body that includes a first contact side (labeled C1 in annotated figure 4 above) located adjacent to the flanges that extend from the first body side, a second contact side (labeled C2 in annotated figure 4 above) located adjacent to the flanges that extend from the second body side, a plurality of contact arms (50, 52) extending from the first contact side and the second contact side into the interior space, 
and a third contact side and a fourth contact side (labeled C3 and C4 in annotated figure 4 above)  connected to the first contact side and the second contact side and including a plurality of contact stops 48 that are engaged with the body stops.

Allowable Subject Matter
Claims 2, 3, 7-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833